DAVIS, Judge
(concurring in part and dissenting in part):
12 I agree with the majority that M.K.'s ongoing relationship with Doyle did not preclude her from obtaining a civil stalking injunction against him. However, I disagree with the majority's characterization of the trial court's comments regarding "Axis I disorder" as a mere credibility determination.
13 In weighing the evidence before it, the trial court took judicial notice of an "Axis I disorder that battered women tend to have where they ... tend to stay with batterers." By using this fact as a basis for disregarding evidence that . M.K. had "continued contact" with Doyle after he abused her and "that she appeared cheerful while in [Doyle's] home," the trial court implicitly determined not simply that this evidence was not credible or was outweighed by other evidence, but that MK. suffered from a psychological disorder that caused her to behave in a particular way.
{14 While the trial judge could appropriately judge the parties' credibility "in the light of [its] own experience and judgment," State v. John, 586 P.2d 410, 412 (Utah 1978), the trial court went too far in this case by attributing a psychological disorder to M.K. without being presented with any evidence that she actually suffered from that disorder. The majority considers the trial court's "Axis I disorder" label to have been simply "inartful" and asserts that the trial court was merely acknowledging the disorder rather than diagnosing MK. with it. I do not think the trial court's comments can be dismissed so easily.
{ 15 While it is possible that the trial court did not actually intend to diagnose M.K., its comments strongly suggest that it considered her to be suffering from an Axis I disorder. While the court may have rejected the evidence contradicting M.K.'s claims of emotional distress even without such a diagnosis, its "inartful" language referring to a specific psychological disorder and implying a diagnosis suggests a misunderstanding of the bounds of judicial notice. By dismissing this language as inconsequential and attempting to interpret what the court meant rather than relying on what it said, I fear that the majority may have opened the door for judges to rely on their own knowledge of psychology in making factual determinations rather than on the evidence presented to them. Cf. Brown v. Sandy City Appeal Bd., 2014 UT App 158, ¶¶ 19-20, 330 P.3d 767 {determining that it was inappropriate for an appeals board to play "armchair psychologist" by finding that certain behaviors exhibited by an employee were consistent with a psychological disorder the employee had been diagnosed with); Allied Constr. & Dev., Inc. v. Labor Comm'n Appeals Bd., 2013 UT App 224, ¶¶ 6-7, 310 P.3d 1230 (holding that an administrative law judge's determination that a panel could not have been removed without knocking over a shovel leaning against it "was a product of speculation" because the judge "relied on her own view of physics to decide the case").
{16 It is my opinion that, having been presented with no evidence regarding the symptoms of an Axis I disorder or any evidence indicating that M.K. in fact suffered from any such symptoms, the trial court's stated basis for rejecting the evidence that contradicted M.K.'s claims of emotional distress is unsupported. We have no way of knowing whether the trial court would have weighed the evidence in the same way had it not applied its own knowledge of psychology to decide the case. I would therefore remand for the trial court to determine, without attributing the Axis I disorder to MK., whether the evidence supported findings on the necessary elements of the stalking statute.